Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 10, 1979, ruling claimant ineligible to receive a trade readjustment allowance since he did not have sufficient weeks of adversely affected employment in his qualifying period. After more than nine years of employment with F. Industries, claimant was laid off due to lack of work. He sought benefits under the Trade Act of 1974, which provides assistance to workers who lose their employment in industry adversely affected by competition from foreign imports. Pursuant to section 231 of the act, a worker who loses his employment in such an industry is eligible for benefits if certain conditions are met, including the requirement that “Such worker had, in the 52 weeks immediately preceding such total or partial separation, at least 26 weeks of employment *** in adversely affected employment with a single firm or subdivision” (US Code, tit 19, § 2291, subd [2]). During the appropriate 52-week period, claimant worked for three different subdivisions of F. Industries, all of which were separately certified as adversely affected (see US Code, tit 19, §§ 2271-2273), but he did not have 26 weeks of employment during the period with any one of the three subdivisions. The board concluded that since the work of the three subdivisions was *1083sufficiently separate and distinct to require that they be separately certified as adversely affected, claimant must not only meet the “single firm” requirement, but also, the condition that he work for a single subdivision of the firm for the required period. We find that this construction of the statutory limitation placed on eligibility for benefits has a rational basis. Decision affirmed, without costs. Kane, J.P., Main, Mikoll, Casey and Herlihy, JJ., concur.